[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                            No. 11-10689                  SEP 30, 2011
                                        Non-Argument Calendar              JOHN LEY
                                                                             CLERK
                                      ________________________

                                 D.C. Docket No. 3:10-cr-00094-LC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllll                                       lllllllllllllPlaintiff-Appellee,


                                                  versus

JOSHUA M. BRYANT,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                              Appeal from the United States District Court
                                  for the Northern District of Florida
                                    ________________________

                                           (September 30, 2011)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

         Chet Kaufman, appointed counsel for Joshua M. Bryant in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Bryant’s

convictions and sentences are AFFIRMED.




                                          2